MONTEMURO, Judge,
dissenting:
Because I cannot agree with the majority’s interpretation of 75 Pa.C.S. § 4903, I must dissent.
Section 4903(b) states that “[e]very load on a vehicle shall be fastened” in order to prevent a hazard to other users of the highway. The “plain meaning” of the statute, as I read it, is that every vehicle carrying a load must be “fastened” in some way. Every vehicle means just that, not only vehicles carrying loads which, if not fastened, would be hazardous. The statute is clearly preventative and does not allow drivers of vehicles the option of not fastening loads which they think are not hazardous.
*174In addition, even under the majority’s reading of the statute, the Commonwealth here has made the “showing” that the unfastened load was hazardous to other users of the highway. There was testimony by the police officer that if the truck hit a bump on the highway, the contents could fall out, and that the load could have been a hazard. It was undisputed, of course, that the load was not fastened. Hence there clearly was sufficient evidence to support the lower court’s judgment of sentence..
For the above reasons, I would affirm.